     MATTHEW D. ALISON, OBA No. 32723
 1   Indian and Environmental Law Group, PLLC
 2   406 S. Boulder Ave., Suite 830
     Tulsa, Oklahoma 74103
 3   Tel: (918) 347-6169
     Fax: (918) 948-6190
 4
     Email: Matthew@iaelaw.com
 5
     Appearance Pro Hac Vice
 6   Counsel for Plaintiffs
 7
     HUBERT T. LEE, NY Bar No. 4992145
 8   United States Department of Justice
     P.O. Box 7611
 9   Washington, DC 20044
10   Tel: 202-514-1806
     Fax: 202-514-8865
11   Email: hubert.lee@usdoj.gov
12   SONYA SHEA, CA Bar No. 305917
13   United States Department of Justice
     999 18th Street
14   South Terrace, Suite 370
     Denver, CO 80202
15   Tel: 303-844-7231
16   Fax: 303-844-1350
     Email: sonya.shea@usdoj.gov
17
     Counsel for Defendants
18
                          IN THE UNITED STATES DISTRICT COURT
19
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
21
     WATERKEEPER ALLIANCE, INC., et al.
22                 Plaintiffs,                      Case No.: 3:18-cv-3521-RS
23                 v.
24                                                  STIPULATED REQUEST FOR ORDER
                                                    EXTENDING THE BRIEFING
25   ANDREW R. WHEELER, et al.,                     SCHEDULE AND ORDER
26                        Defendants.
27
28
                                                1

               STIPULATED REQUEST FOR ORDER EXTENDING THE BRIEFING SCHEDULE.
                                   CASE NO. 3:18-CV-3521
 1         The parties submit this stipulated request for a 60-day extension of the summary
 2   judgment briefing schedule in the above-captioned case.
 3         In support of this request, the parties state the following:
 4          1.     Plaintiffs Waterkeeper Alliance, Inc, et al. challenge a 2015 regulation that
 5   revised certain regulatory provisions relating to the definition of “waters of the United States”
 6   under the Clean Water Act. See Compl., Dkt. No. 1, ¶ 3 (challenging Clean Water Rule:
 7   Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29, 2015) (“2015
 8   Rule”)).
 9          2.     On September 12, 2019, the Administrator of the Environmental Protection
10   Agency (“EPA”) and the Assistant Secretary of the Army for Civil Works signed a final rule
11   entitled “Definition of ‘Waters of the United States’—Recodification of Pre-Existing Rules”
12   (“Repeal Rule”). The Repeal Rule: (1) rescinded the 2015 Rule at issue in this matter; and (2)
13   recodified the text of the prior regulatory definition of “waters of the United States”. The
14   Repeal Rule was published in the Federal Register on October 22, 2019, and became effective
15   on December 23, 2019. 84 Fed. Reg. 56,626 (Oct. 22, 2019).
16          3.     On January 23, 2020, the Administrator of EPA and the Assistant Secretary of the
17   Army for Civil Works signed a final rule entitled “Navigable Waters Protection Rule:
18   Definition of ‘Waters of the United States’” (“2020 Rule”). The pre-publication version is
19   available on EPA’s website, https://www.epa.gov/nwpr/final-rule-navigable-waters-protection-
20   rule (last visited February 19, 2020). The 2020 Rule defines “waters of the United States”
21   under the Clean Water Act and is intended to replace the Repeal Rule. The 2020 Rule will be
22   published in the Federal Register and will be effective 60 days thereafter.
23          4.     In this case, Plaintiffs moved for summary judgment on January 9, 2020. Dkt.
24   Nos. 74-75. Under this Court’s order dated November 22, 2019, Defendants’ combined
25   opposition and cross-motion for summary judgment is due March 2, 2020, and Plaintiffs’ reply
26   is due April 2, 2020. Dkt. No. 71.
27
28
                                                      2

                 STIPULATED REQUEST FOR ORDER EXTENDING THE BRIEFING SCHEDULE.
                                     CASE NO. 3:18-CV-3521
 1          5.     The parties seek to extend all current deadlines in the case by 60 days. The
 2   parties request the following deadlines:
 3                 a.      Defendant’s Combined Opposition and Cross-Motion for Summary
 4                         Judgment: May 1, 2020 and
 5                 b.      Plaintiffs’ Reply: June 1, 2020.
 6          6.     Plaintiffs intend to seek leave of the Court to amend their pleadings to add
 7   challenges to the Repeal Rule and the 2020 Rule. 1 A statutory prerequisite to bringing their
 8   claims under the Endangered Species Act, however, is to provide 60 days’ notice of their intent
 9   to sue to the affected agencies.
10          7.     The parties will meet and confer regarding scheduling within 10 days from the
11   date any motion for leave to file an amended complaint is granted. Within 14 days from the
12   date of the parties’ meet and confer, the parties will file with the Court a proposed briefing
13   schedule for Plaintiffs’ Repeal Rule and 2020 Rule claims.
14   Dated: February 26, 2020                     Respectfully submitted,
15                                                /s/ Matthew D. Alison
16                                                MATTHEW D. ALISON, OBA No. 32723
                                                  Indian and Environmental Law Group, PLLC
17                                                406 S. Boulder Ave., Suite 830
                                                  Tulsa, Oklahoma 74103
18
                                                  Tel: (918) 347-6169
19                                                Fax: (918) 948-6190
                                                  Email: Matthew@iaelaw.com
20
                                                  Counsel for Plaintiffs
21
22                                                ///

23                                                ///
24
25
26
     1
      Defendants reserve their right to take a position on such an amendment after seeing the
27
     motion.
28
                                                     3

                 STIPULATED REQUEST FOR ORDER EXTENDING THE BRIEFING SCHEDULE.
                                     CASE NO. 3:18-CV-3521
                                /s/ Hubert T. Lee
 1                              HUBERT T. LEE, NY Bar No. 4992145
 2                              United States Department of Justice
                                P.O. Box 7611
 3                              Washington, DC 20044
                                Tel: 202-514-1806
 4
                                Fax: 202-514-8865
 5                              Email: hubert.lee@usdoj.gov

 6                              SONYA SHEA, CA Bar No. 305917
                                United States Department of Justice
 7
                                999 18th Street
 8                              South Terrace, Suite 370
                                Denver, CO 80202
 9                              Tel: 303-844-7231
10                              Fax: 303-844-1350
                                Email: sonya.shea@usdoj.gov
11
                                Counsel for Defendatns
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  4

     STIPULATED REQUEST FOR ORDER EXTENDING THE BRIEFING SCHEDULE.
                         CASE NO. 3:18-CV-3521
 1                                     ORDER
 2   Before the Court is the Parties’ stipulation for a 60-day extension of the summary judgment
 3   briefing schedule in the above-captioned case. The Parties seek to extend by 60 days both the
 4   March 2, 2020 deadline for Defendants’ combined opposition to Plaintiffs’ motion for summary
 5   judgment (Dkt. Nos. 74, 75) and cross-motion for summary judgment, and the April 2, 2020
 6   deadline for Plaintiffs’ reply. Upon due consideration, and for good cause shown, the Parties’
 7   request is hereby GRANTED.
 8            PURSUANT TO STIPULATION IT IS SO ORDERED THAT:
 9      1. On or before May 1, 2020, defendants will file their combined opposition and
10            cross motion for summary judgment of no more than 45 pages.
11      2.    On or before June 1, 2020, plaintiffs will file their reply, if any, to defendants’
12            combined opposition and cross motion of no more than 25 pages.

13                                                                  June 25
        3. The cross motions for summary judgment shall be heard on ____________, 2020,

14               1:30 pm in Courtroom 3, 17th Floor, United States Courthouse, 450 Golden
              at _______.

15            Gate Avenue, San Francisco, California.

16      4. The parties shall meet and confer within 10 days from the date any motion for

17            leave to file an amended complaint is granted and parties shall present the Court

18            with a proposed schedule for the Repeal Rule and 2020 Rule claims within 14

19            days from the date of the parties’ meet and confer.

20
                26th
     DATED this _____day    February 2020.
                         of _______,
21
22
23
24                                           __________________________
     ______                                  Richard Seeborg
25                                           United States District Court Judge
26
27
28




     [PROPOSED ORDER] STIPULATED REQUEST FOR ORDER EXTENDING THE BRIEFING SCHEDULE
                                    CASE NO. 3:18-CV-3521
